Citation Nr: 0927109	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  For the purpose of applying laws administered by VA, the 
Veteran has clinically normal hearing within the applicable 
frequencies.

2.  Tinnitus was not present in service and is not shown by 
the competent and probative evidence of record to be causally 
or etiologically related to service.

3.  The Veteran's PTSD is attributable to his military 
service.

4.  An expert medical opinion finds that the Veteran's 
symptoms of anxiety are directly correlated to his PTSD.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

3.  PTSD with anxiety was incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection for hearing 
loss, tinnitus, and PTSD as well as information and evidence 
that VA would seek to provide, and information and evidence 
that the Veteran was expected to provide.  The Veteran was 
further notified of the process by which initial disability 
ratings and effective dates are established.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
pre-adjudicatory notice fully complies with applicable 
regulations and case law.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and medical opinions have been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for hearing loss, 
tinnitus and PTSD, which he contends are attributable to his 
military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be granted on a 
presumptive basis for an organic disease of the nervous 
system, such as sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  As will 
be discussed below, the Veteran's current hearing loss is not 
so severe as to be disabling for VA purposes.  Moreover, 
there is no evidence that it was manifest to a compensable 
degree within one year of separation from military service.  
Thus, presumptive service connection is not warranted in this 
case. 

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008). 
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Hearing loss

The threshold determination of whether a Veteran has a 
disability due to impaired hearing is governed by 38 C.F.R. § 
3.385.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  

In a VA audiological evaluation in March 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
10
20
LEFT
10
15
15
15
25

The Maryland CNC word list speech recognition scores were 96 
percent bilaterally.  The examiner summarized that the 
Veteran's hearing was clinically normal, or within normal 
limits in the rating frequencies for both ears.  VA 
examination, March 2007.  The Veteran's hearing loss is 
currently less severe than the minimum threshold outlined by 
38 C.F.R. § 3.385, and as such does not constitute a current 
disability for VA purposes.  The Court has specifically 
disallowed service connection where there is no present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, service connection for hearing loss must be 
denied.

The Board finds the Veteran is competent to attest to his 
observations of his disorder.  Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2008).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
hearing loss for VA compensation purposes) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Tinnitus

The Veteran complains of constant tinnitus that sounds like a 
mild, high frequency tone, "almost a white noise," coming 
from the center of his head.  VA examination, March 2007.  He 
describes onset as "a long time ago" but is unable to 
determine a more specific time of onset.  Id.  The March 2007 
examination report shows a diagnosis of constant subjective 
tinnitus.  

VA has previously conceded in-service noise exposure based 
upon the Veteran's service aboard the USS Forrestal on July 
29, 1967 during a devastating shipboard fire in which 
numerous explosions are known to have occurred.  See Rating 
decision, March 2007.

As there is evidence of a current diagnosis of tinnitus and 
in-service noise exposure has been conceded, the remaining 
question pertinent to service connection is whether the 
Veteran's tinnitus is medically related to his active 
military service.  To this end, the only etiological opinion 
of record is contained in the March 2007 VA examination 
report.  

The examiner stated that the Veteran's tinnitus is consistent 
with his pattern of high frequency hearing loss (i.e. at the 
6000-8000 Hertz range, above the tested frequencies 
considered for VA purposes), and is most likely attributable 
to the same causal factors as that hearing loss.  However, 
the examiner could not reach a conclusion regarding medical 
nexus to service without resort to mere speculation.  The 
examiner summarized that there are no audiograms of record 
after the July 1967 incident aboard the Forrestal or upon 
separation from military service; the Veteran could not 
identify a specific time of onset for his tinnitus, and 
specifically did not identify it as occurring during military 
service; and intervening non-military factors such as the 
aging process may have contributed to his tinnitus and high 
frequency hearing loss, particularly as approximately four 
decades have passed since the Veteran's discharge from 
military service.  

The absence of complaint for tinnitus for several decades 
after the Veteran's separation from service is evidence 
against the claim.  See Maxson v. Grober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).  

In addition to the medical evidence, the Board has also 
considered the lay statements in support of this claim.  
Indeed, the Veteran and his friends are competent, even as 
laypeople, to attest to factual matters of which they have 
first-hand knowledge, e.g., the Veteran experiencing tinnitus 
since service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
But the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
medical evidence against lay statements.

Although the Veteran is competent to report that he has had 
tinnitus since service, the Board must still assess the 
probative value of the Veteran and his friends' lay 
statements in terms of whether they also are credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
other words, even if the Board were to consider the lay 
statements concerning the presence of tinnitus since service, 
the probative value of these statements must still be 
considered in light of the medical and other probative 
evidence of record.

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the absence of complaints of tinnitus for several 
decades post service and the absence of a positive nexus 
opinion.  In sum, these factors have significantly greater 
probative value than the Veteran and his friends' lay 
statements.  See Schoolman v. West, 12 Vet. App. 307 (holding 
it is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and to decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others).

Based upon the foregoing, the Board finds the evidence of 
record is insufficient to establish service connection.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for tinnitus.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  

PTSD

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009), which clarified how the Board should 
analyze claims, specifically to include those for 
posttraumatic stress disorder.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  Id.  
In essence, the Court found that a Veteran does not file a 
calm to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  The 
Board will analyze the Veteran's current claim under this 
framework.  

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD, which he contends is a 
result of his military service.  VA regulations reflect that 
symptoms attributable to PTSD are often not manifested during 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, the VA determines that the Veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the Veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

In the present case, based upon the Veteran's verified 
service aboard the USS Forrestal at the time of the July 1967 
fire, VA has conceded the occurrence of a verifiable in-
service stressor.  Rating decision, March 2007.  

The medical evidence of record includes diagnoses for PTSD, 
anxiety disorder not otherwise specified (NOS) with PTSD 
traits, and cannabis-induced anxiety disorder.  See, e.g., VA 
Psychiatry notes, April 2007 (showing prior diagnosis of 
cannabis-induced anxiety disorder and assessing anxiety 
disorder NOS with PTSD traits), November 2006 (assessing 
PTSD).  A March 2007 VA examiner also diagnosed anxiety 
disorder but found that the Veteran did not meet diagnostic 
criteria for a diagnosis of PTSD pursuant to the Diagnostic 
and Statistical Manual of Mental Disorders, or DSM-IV.  Due 
to the conflicting diagnostic evidence of record, the Board 
sought an expert medical opinion to review the Veteran's 
medical treatment history within the claims file, including 
the variations in prior diagnoses,  and determine the nature 
and etiology of the Veteran's current psychiatric condition.  
Request for specialist's opinion, April 2009.  

The reviewing mental health physician stated that the 
evidence of record supports the diagnoses of both 
Posttraumatic Stress Disorder and Anxiety Disorder for this 
Veteran.  The examiner further opined that the Veteran's 
current acquired psychiatric condition, which in context 
appears to encompass both diagnoses of PTSD and anxiety, is 
more likely than not related to the incident aboard the USS 
Forrestal.  In addition, the examiner opined that the 
Veteran's symptoms of anxiety are "directly correlated" to 
his PTSD and that "[A]t times, the frequency of his anxiety 
symptoms may increase and it is more likely than not related 
to PTSD."  

Here, the medical opinion by the VA expert is credible 
because it is based on a thorough review of the file and 
available treatment records and the physician offered a 
reasonable medical basis for her conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to question the resulting medical opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
Board finds that there is adequate medical evidence of record 
upon which to base a finding that the Veteran's currently 
diagnosed PTSD and anxiety are medically related to his 
active military service.  Service connection for PTSD with 
anxiety is warranted. 









ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for posttraumatic stress disorder with 
anxiety is granted.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


